DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“receiving, with at least one processor, at least one script for execution on the POS terminal from the payment device, the at least one script associated with a digital signature; 
verifying, with at least one processor, the at least one script based on the digital signature of the at least one script; and 
executing, with at least one processor, the at least one script on the POS terminal to cause an action associated with a user interaction with the POS terminal to be performed”, 
as recited in claim 1. Claims 9 and 15 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art. 
Claims 2-8, 10-14 and 16-20 depend, directly or indirectly from claims 1, 9 or 15, and are patentable based on their dependence.

Prior art, U.S. Patent Appl. Pub. No. 2018/0260814 (Pi Farias) discloses transformation of inputs including beacon inputs, Global Positioning System (GPS) 
However, Pi Farias fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2015/0186864 (Jones et al.) discloses methods, systems, apparatuses, and computer-readable mediums for selecting multiple payment applications and preparing multiple transaction payloads for a transaction during interaction between a mobile device and an access device. Accordingly, by preparing multiple transaction payloads for a single transaction, the merchant may initiate transactions using each of the prepared transaction payloads in order of preference. If a transaction initiated using payment credentials associated with a preferred application is unsuccessful for any reason, a transaction may be initiated 
However, Jones et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2017/0364913 (Aabye et al.) discloses a system, apparatus, and method for processing payment transactions that are conducted using a mobile payment device that includes a contactless element, such as an integrated circuit chip. The invention enables one or more of the operations of activation of a payment application, transfer of transaction data, updating of account records, setting or re-setting of a payment application counter or register, or transfer or processing of a script, command, or instruction, with these functions being performed with minimal impact on a consumer. This is accomplished by introducing a pre-tap and/or two-tap operation prior to, or as part of, the transaction flow. 
However, Aabye et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687